Citation Nr: 0021565	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-40 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disability 
based on exposure to Agent Orange.

2.  Entitlement to an earlier effective date for a 100 
percent evaluation for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969 
and from June 1971 to October 1975.  In a June 1984 rating 
action the Department of Veterans Affairs (VA) granted 
service connection for the residuals of the excision of 
lipomas, but denied entitlement to service connection for 
other skin conditions.  The veteran appealed from the denials 
and in September 1985 the Board of Veterans' Appeals (Board) 
affirmed the denial of service connection for a chronic skin 
disability.  

Service connection was initially established for post 
traumatic stress disorder by a rating action of March 1985.  
Over the years, various ratings have been assigned.  Rating 
actions of April 1989 and May 1990 had confirmed and 
continued 10 percent ratings for the condition and were not 
appealed.  A rating action of June 1993 increased the 10 
percent rating to 30 percent.  In a March 1994 rating action 
the VA Regional Office Wichita, Kansas, increased the 
evaluation for the veteran's post-traumatic stress disorder 
from 30 percent to 100 percent, and made the rating effective 
September 2, 1992.  The veteran appealed from the effective 
date assigned for the 100 percent rating.  The March 1994 
rating action also denied service connection for a skin 
condition due to exposure to Agent Orange.  The veteran also 
appealed from that decision.  In a November 1997 decision, 
the Board granted an effective date of July 17, 1991, for the 
increased rating for the veteran's post-traumatic stress 
disorder.  Appellate consideration of the issue of 
entitlement to service connection for a skin disability based 
on exposure to Agent Orange was remanded for further action 
by the Regional Office.

The veteran appealed the Board's decision regarding an 
earlier effective date for a 100 percent evaluation for his 
post-traumatic stress disorder to the U. S. Court of Appeals 
for Veterans Claims (Court).  In a December 1999 order, the 
Court affirmed that portion of the Board decision holding 
that the veteran was not entitled to an earlier effective 
date based on clear and unmistakable error in either the 
April 1989 or May 1990 rating actions.  However, the Court 
held that the Board had applied 38 U.S.C.A. § 5110(a) without 
regard to § 5110(b)(2); thus leaving open the question of 
entitlement to an effective date within the year prior to the 
July 17, 1991 date of claim.  The Court noted that the 
veteran had submitted medical evidence dated in March 1991 
describing him having trouble maintaining employment.  The 
Court accordingly vacated that portion of the Board decision 
denying an effective date earlier than July 17, 1991, and 
remanded that matter for the issuance of another decision 
regarding that issue.  

Pursuant to the remand of November 1997, the Regional Office 
conducted necessary development and in January 2000 confirmed 
and continued the prior denial of service connection for a 
skin disorder based on exposure to Agent Orange.  The case is 
presently before the Board to take action in accordance with 
the Court's decision and also to consider the previously 
remanded issue of entitlement to service connection for a 
skin disability based on exposure to Agent Orange.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of both matters on appeal has been obtained by 
the Regional Office.

2.  Other than the lipomas which were excised, and 
subsequently established as service connected, a chronic skin 
disability was not demonstrated during the veteran's periods 
of active military service.  

3.  Chronic skin disabilities, variously diagnosed, were 
initially medically demonstrated many years following the 
veteran's separation from military service.

4.  There is no medical evidence establishing that the 
veteran's current skin disorders resulted from exposure to 
Agent Orange in service or are otherwise related to his 
active military service.  

5.  In a March 1985 rating action service connection was 
established for post-traumatic stress disorder.  The 
condition was rated noncompensable and the veteran appealed 
for a higher rating.  

6.  In September 1985 the Board of Veterans' Appeals granted 
entitlement to a 10 percent evaluation for the veteran's 
post-traumatic stress disorder.  

7.  In rating actions dated in April 1989 and May 1990 the 
10 percent evaluation for the veteran's post-traumatic stress 
disorder was confirmed and continued.  He was duly notified 
of both rating actions and did not initiate appeals.  

8.  On July 17, 1991, the veteran submitted a claim for an 
increased rating for the post-traumatic stress disorder.  

9.  In a February 1992 rating action the 10 percent 
evaluation for the post-traumatic stress disorder was 
confirmed and continued.  The February 1992 rating action did 
not become final because an October 1991 VA hospitalization 
for treatment of the veteran for his post-traumatic stress 
disorder was not considered.  

10.  In September 1992, while he was hospitalized in a VA 
hospital for post-traumatic stress disorder, the veteran 
submitted a claim for an increased rating. 

11.  By a March 1994 rating action, the evaluation for the 
psychiatric condition was increased to 100 percent effective 
September 2, 1992.  

12.  The April 1989 and May 1990 rating actions confirming 
and continuing a 10 percent evaluation for the veteran's 
post-traumatic stress disorder were reasonably supported by 
the evidence of record at the time the rating decisions were 
made.  

13.  In 1996 the Regional Office received a report of the VA 
hospitalization of the veteran during October 1991 for his 
post-traumatic stress disorder.  That report indicates that 
the condition had resulted in totally incapacitating 
psychoneurotic symptoms with demonstrable unemployability 
since July 1991.  


CONCLUSIONS OF LAW

1.  A chronic skin disease was not incurred in or aggravated 
during the veteran's active military service nor may a 
chronic skin disease be presumed to have been incurred in 
service based on exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

2.  The April 1989 and May 1990 rating actions confirming and 
continuing a 10 percent evaluation for the veteran's post-
traumatic stress disorder did not involve clear and 
unmistakable error and are final.  38 C.F.R. §§ 3.104, 3.105 
(1999).  

3.  An effective date for the 100 percent evaluation for the 
veteran's post-traumatic stress disorder as of the date of 
receipt of the open claim for increase, July 17, 1991, is 
warranted.  38 U.S.C.A. §§  5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  

I.  The Claim for Service Connection for a
Chronic Skin Disability Based on Exposure to Agent Orange.

The veteran's service records reflect that he served in the 
Republic of Vietnam.  His service medical records pertaining 
to his initial period of military service do not reflect any 
complaints or findings regarding a skin condition.

The veteran's service medical records pertaining to his 
second period of military service reflect that he was seen in 
January 1972 for urticaria on his legs.  In September 1973 he 
was seen for a facial cyst on the right side that was 
removed.  He was again seen in July 1974 with cysts on the 
right leg and abdominal wall.  An undated medical record 
reflects that he was seen for a jock rash.  Mycolog was 
prescribed.  He was returned to duty.  When the veteran was 
examined for separation from service in September 1975 
clinical evaluation of the skin was normal.  

The veteran's initial claim for VA disability benefits was 
submitted in December 1983.  He referred to various 
conditions including skin problems.  

The veteran was afforded a VA Agent Orange examination in 
December 1983.  He reported a skin rash on the back of the 
knees and elbows, gradually occurring over the previous two 
years and "tumors" of the abdomen and legs.  He stated that 
he had had one removed from the midabdomen and one removed 
from one of the extremities while in service.  Examination of 
the skin showed some soft nodules on the extremities and on 
the abdomen.  There were also elevated patches on the 
extensor surfaces of the elbows and knees that had some 
silvery scaling about them.  The impressions included 
probable neurofibromatosis or lipomatosis and psoriasis.  

In January 1984 the veteran was referred for a VA 
dermatological consultation.  The examiner indicated that the 
veteran's psoriasis and lipomas on the trunk had no relation 
to Agent Orange exposure.  

The veteran was afforded a VA examination in April 1984.  He 
stated that he had been seen for skin problems on several 
occasions in the VA hospital and by a private dermatologist 
and had been told that he had skin cancer.  He stated that 
the problems recurred on his arms, legs, and scalp.  On 
physical examination there were a few scaly areas in the 
scalp, none of which were excoriated.  There were some scaly 
areas on the left elbow and on both knees.  The diagnoses 
included seborrheic dermatitis of the scalp, minor areas of 
psoriasis on the left elbow and knees and tinea unguium 
infection of the fingernails.  

In a June 1984 rating action, service connection was 
established for residuals of lipomas, rated noncompensable.

In November 1989 the veteran submitted a claim for service 
connection for an additional skin disorder based on exposure 
to Agent Orange in service.  

The veteran was hospitalized by the VA on several occasions 
from 1992 to 1994 for various conditions, primarily his post-
traumatic stress disorder and substance abuse. The diagnoses 
included multiple dermatological problems including 
psoriasis, seborrheic dermatitis, patula rosa of the face and 
tinea pedis.  

During the course of a hearing conducted at the Regional 
Office in December 1995, the veteran testified that he had 
seen numerous specialists since 1971 and had been diagnosed 
as having skin cancer and psoriasis.  He stated that he had 
skin conditions in Vietnam and the problem seemed to become 
worse from 1969 to 1971.  

A July 1996 statement by a VA physician, the Chief of the 
Psychiatry Service at a VA medical center recited that the 
veteran had served in Vietnam and that he had come into 
contact with Agent Orange frequently.  Since that time the 
veteran had had skin lesions over most of his body that were 
scaly, red, itchy and bleeding.  He had tried multiple skin 
creams to handle the skin lesions but none of them had been 
helpful.  The physician indicated that it seemed most likely 
that the lesions were secondary to exposure in Vietnam to 
dioxin, commonly known as Agent Orange.  He noted that the 
veteran had had intensive treatment for post-traumatic stress 
disorder from 1979 to the current time.  

In March 1998 the veteran was afforded a VA dermatological 
examination.  The veteran stated that the problems with his 
skin began in the early 1970's.  He had had problems with 
rashes on an intermittent basis since that time.  In addition 
to the rashes he had had multiple lumps and bumps in the skin 
and subcutaneous tissues.  The veteran stated he had been 
exposed to Agent Orange in Vietnam and felt that that was the 
cause of his skin problems because he had had no skin 
problems prior to that time.  

Examination of the scalp showed minimal scaling in some of 
the peripheral areas.  His face was free of significant 
erythema or scaling. He had a surgical scar on the right 
cheek which he indicated was a site of a removal of one of 
the skin lumps.  His neck was clear.  His back, chest and 
abdomen were essentially clear.  Examination of the upper 
extremities showed well-defined psoriatic plaques with 
erythema and mild scaling in the elbow areas bilaterally and 
some on the extensor forearms.  In the groin area he had a 
chronic appearing lichenified dermatosis that was present in 
the inguinal fold area and extended medially.  There was mild 
erythema.  The lower extremities were essentially clear.  He 
had some somewhat poorly defined subcutaneous thickenings 
along the sides of the trunk and on the thighs.  They were 
compressible, noninflamed and nontender and were up to 
several centimeters in diameter.  

The diagnoses were mild seborrheic dermatitis or 
seborrhiasis, chronic stable psoriasis, chronic lichenified 
intertriginous dermatosis of the groin area and subcutaneous 
thickenings that appeared to represent lipomas.  The examiner 
stated that there was no evidence of chloracne or porphyria 
cutanea tarda.  He stated he believed the veteran's problems 
were unrelated to exposure to Agent Orange.  He stated that 
psoriasis was a relatively common disease that affected 
perhaps 1 to 2 percent of the general population and its 
cause was unknown.  

The Regional Office later received VA outpatient treatment 
records dated from 1995 to 1999 reflecting that the veteran 
was observed and treated for various conditions.  In April 
1995 multiple dermatological conditions including psoriasis, 
seborrheic dermatitis and dermatophytosis were reported.  In 
May 1999 he had psoriatic lesions on both elbows and multiple 
resolving ecchymosis on his left arm, right forearm and lower 
extremities.  In November 1999 there were hypertrophic 
erythematous lesions on the elbows.  In December 1999 he had  
skin tags on the right trapezius area and right lower eyelid 
removed. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a number of diseases shall be 
service connected including chloracne and porphyria cutanea 
tarda even though there is no record of such diseases during 
service.  38 C.F.R. §§ 3.307, 3.309.  A veteran who had 
active military, naval or air service in the Republic of 
Vietnam during the Vietnam Era and has a disease listed under 
38 C.F.R. § 3.309 shall be presumed to have been exposed 
during such service to a herbicide agent unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 3.307.  

The veteran's service medical records pertaining to his 
initial period of military service do not reflect any 
complaints or findings regarding a skin condition.  During 
his second period of military service he was seen for cysts 
involving his face, right leg and abdominal wall, some of 
which were excised and service connection has been 
established for residuals of excision of lipomas.  He was 
seen on one occasion with a complaint of a jock rash and 
medication was prescribed.  However, when he was examined for 
separation from military service in September 1975 the skin 
was normal.  When he was afforded the VA Agent Orange 
examination in late 1983, psoriasis was shown on his elbows 
and knees; however, that was a number of years following his 
separation from military service, and no medical authorities 
have related his psoriasis to any of the skin problems noted 
in service.  Various other skin disorders were subsequently 
demonstrated with the most recent VA examination showing 
seborrheic dermatitis, psoriasis and dermatosis of the groin 
area.  However, all of these skin disorders were initially 
medically demonstrated many years after the veteran's 
separation from service.  None of the demonstrated skin 
conditions are included among the diseases which may be 
presumed to have been service connected based on exposure to 
Agent Orange.  The examiner specifically commented during the 
March 1998 VA examination that the veteran did not have 
chloracne or porphyria cutanea tarda.  While a VA 
psychiatrist has rendered an opinion to the effect that it 
was " most likely" that all of his skin problems were due to 
dioxin exposure, that conclusion was based on an incorrect 
history of chronic skin problems since his Vietnam service 
and was entered by a physician who was clearly not an expert 
in skin disabilities.  It has been effectively rebutted by 
the opinions expressed in the extensive and detailed 
evaluation by the dermatologist in March 1998.  Accordingly, 
under the circumstances, the Board is unable to conclude that 
any of the veteran's current skin disorders either developed 
during his military service or were a result of exposure to 
Agent Orange during service.  It follows that service 
connection for the current skin disorders would not be in 
order.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

II.  The Claim for Entitlement to an Earlier Effective Date
for a 100 Percent Evaluation for Post-Traumatic Stress 
Disorder.

The veteran's initial claim for VA disability benefits based 
on a psychiatric disorder was submitted in December 1983.  
When the veteran was examined by the VA in October 1984 post-
traumatic stress disorder was diagnosed.  The condition was 
reportedly mild to moderate in severity.  

In a March 1985 rating action service connection was 
established for post-traumatic stress disorder.  The 
condition was rated noncompensable.  The veteran appealed 
from the evaluation assigned for the psychiatric disorder.  
In September 1985 the Board of Veterans' Appeals increased 
the rating for the veteran's post-traumatic stress disorder 
to 10 percent.

The veteran was hospitalized by the VA during April 1986 for 
narcotics addiction, an infection and chronic low back pain.  
He was again hospitalized by the VA from June to July 1986 
for substance dependence and withdrawal.  At discharge he was 
considered competent and able to return to his prehospital 
activities.  

The veteran was again hospitalized by the VA from January 13 
to August 5, 1988.  Various findings were recorded during the 
hospitalization.  At discharge he was considered competent 
and employable.  

In an April 1989 rating action the 10 percent rating for the 
veteran's post-traumatic stress disorder was confirmed and 
continued.  In a May 1990 rating action the 10 percent 
evaluation for the veteran's post-traumatic stress disorder 
was again confirmed and continued.  He was duly notified of 
both decisions and did not submit an appeal.  

On July 17, 1991, the veteran submitted a claim for an 
increased rating for the post-traumatic stress disorder.

In a February 1992 rating action the 10 percent evaluation 
for the veteran's post-traumatic stress disorder was 
confirmed and continued.  

The Regional Office later received VA outpatient treatment 
records reflecting that the veteran was seen on various 
occasions in 1991 for his psychiatric condition.  In March 
1991 he attended a support group and indicated he was having 
difficulty at work with his fellow workers.  The nurse 
indicated that he appeared to be taking a stance of "him 
against the world".  In July 1991 it was reported that he 
was doing well with his car sales but continued to use drugs.  
He was not very communicative.  

In September 1992 the veteran submitted a claim for an 
increased rating for the post-traumatic stress disorder.  He 
was hospitalized at a VA hospital from September 2 to 
November 23, 1992, for his post-traumatic stress disorder.  
He complained of nightmares and flashbacks.  He was 
unemployed.  Various findings were recorded on mental status 
examination including a depressed mood.

The veteran was afforded a VA psychiatric examination in 
March 1993.  On mental status examination it was indicated 
that he felt anxious, his mood was anxious and he was 
slightly edgy and irritable.  

By rating action dated in June 1993 a temporary total rating 
based on the late 1992 hospitalization was assigned.  The 
rating for the veteran's post-traumatic stress disorder was 
increased to 30 percent disabling thereafter.  In a March 
1994 rating action the schedular evaluation was increased to 
100 percent effective September 2, 1992.  

Statements by the veteran's parents, sisters and brother, 
dated in May 1995 reflected that after the veteran returned 
from service he had had emotional problems.  In 1985 he had 
been unable to work.  

The Regional Office also received a May 1995 statement from 
George M. Penn, M.D., a VA physician, reflecting that he had 
been working with the veteran since his discharge from 
inpatient care in about January 1994.  He indicated that the 
veteran suffered from chronic, severe post-traumatic stress 
disorder and had been hospitalized extensively since 1971.  
He expressed an opinion that the veteran was 100 percent 
totally and permanently disabled secondary to his combat 
experience and was also totally and permanently unemployable.  

An affidavit by the veteran's wife, dated in December 1995, 
reflects that she had known the veteran for somewhat over 
three years.  She indicated that she had witnessed several 
flashbacks, nightmares, anger and major depression.  

The veteran testified at a hearing at the Regional Office in 
December 1995.  He indicated that his hospitalization at the 
VA Hospital for eight months in 1988 had not improved his 
condition.  He stated that between August 1988 and 1989 he 
had not been able to work.  He reported that he had had jobs 
of very brief duration but had been fired.  He indicated that 
he became frustrated very easily.  

The Regional Office later received additional VA treatment 
records including a report of the veteran's hospitalization 
in December 1990 for a left hand condition and his treatment 
at the VA domiciliary in 1989.  

The Regional Office also received a report of the veteran's 
hospitalization at a VA hospital from October 23 to October 
24, 1991, for depression and suicidal ideation.  He stated 
that he had been feeling fairly depressed with difficulty 
sleeping that had been relieved by using drugs, typically 
heroin.  He complained of continuing flashbacks and 
nightmares.  It was stated that he had been unemployed since 
July 1991 and living with a friend.  On mental status 
examination he was alert and coordinated in all three 
spheres.  His speech was coherent and goal-directed.  He 
described his mood as depressed with some irritability.  He 
indicated he wished to be discharged on October 14 and was 
discharged against medical advice on that date.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).  

Previous determinations on which an action was predicated, 
including degree of disability will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the latter.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The effective date of an increase in disability compensation 
based on new and material evidence other than service 
department records received within the appeal period or prior 
to the appellate decision will be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q).  

In this case, in its November 1997 decision, the Board found 
that the April 1989 and May 1990 rating actions were 
reasonably supported by the evidence of record at the time 
the rating decisions were made and did not involve clear and 
unmistakable error.  It was therefore determined that the 
veteran's claim for an earlier effective date for the 100 
percent evaluation for his post-traumatic stress disorder 
could not precede the May 1990 rating action.  The Board's 
finding that the April 1989 and May 1990 rating actions did 
not involve clear and unmistakable error has been affirmed by 
the U.S. Court of Appeals for Veterans Claims.  

On July 17, 1991, the veteran reopened his claim for an 
increased rating for his post-traumatic stress disorder.  In 
a February 1992 rating action the 10 percent rating for the 
post-traumatic stress disorder was confirmed and continued.  
The veteran did not submit an appeal from that decision; 
however, the Regional Office later received a report of the 
veteran's hospitalization at a VA hospital during October 
1991 for his post-traumatic stress disorder.  That 
hospitalization was not considered in the February 1992 
rating action.  Thus, the 1992 rating action did not become 
final and the July 1991 claim remained in a pending status.  
The October 1991 hospital report reflects that the veteran 
was treated for depression and suicidal ideation.  He 
complained of continuing flashbacks and nightmares.  He was 
found to be alert and oriented in all three spheres and his 
speech was coherent and goal-directed; however, his judgment 
and insight were considered to be poor.  It was indicated 
that he had been unemployed since July 1991.  The hospital 
report concludes that the veteran's post-traumatic stress 
disorder had resulted in totally incapacitating 
psychoneurotic symptoms or demonstrable unemployability as of 
July 1991.  This is the first medical opinion of record which 
reached such a conclusion, and it is very specific as to both 
the severity of the disability and the point in time when it 
reached that level of severity.  Based on that October 1991 
report, the Board can only conclude that a 100 percent 
evaluation for the veteran's post-traumatic stress disorder 
is warranted effective July 17, 1991, the date of receipt of 
a claim for an increased rating which did not become final.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In arriving at its 
decision in this regard the Board has resolved all doubt in 
favor of the veteran.  38 U.S.C.A. § 5107.  

As noted previously, there are VA outpatient treatment 
records reflecting that the veteran was seen on various 
occasions during the year prior to July 1991 for his 
psychiatric condition.  Under the provisions of 38 U.S.C.A. 
§ 5110(b)(2) an increase in disability compensation may be 
granted from the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date.  In 
this regard, the VA outpatient treatment records reflect that 
in March 1991 the veteran attended a support group and 
indicated he was having difficulty at work with his fellow 
workers.  However, that report does not indicate any totally 
incapacitating psychoneurotic symptoms and the veteran 
remained employed.  He was still employed when seen in July 
1991 but continued to use drugs and was not very 
communicative.  That report also does not indicate that the 
veteran's post-traumatic stress disorder warranted a total 
disability evaluation as of that time.  Accordingly, for the 
reasons already discussed, the Board concludes that a 100 
percent evaluation is warranted for the veteran's post-
traumatic stress disorder effective July 17, 1991, date of 
receipt of his claim for an increased rating but not prior 
thereto.  


ORDER

Entitlement to service connection for a skin disability based 
on exposure to Agent Orange is not established.  The appeal 
is denied to this extent.  

Entitlement to an effective date of July 17, 1991 for a 100 
percent evaluation for the veteran's post-traumatic stress 
disorder is established.  The appeal is granted to the extent 
indicated.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

